[Cite as Greenbriar at River Valley Phase Homeowners Assn., Inc. v. Powermark Homes, Inc., 2011-Ohio-2157.]


         Court of Appeals of Ohio
                               EIGHTH APPELLATE DISTRICT
                                  COUNTY OF CUYAHOGA



                           JOURNAL ENTRY AND OPINION
                                    No. 96007



      GREENBRIAR AT RIVER VALLEY PHASE
     HOMEOWNERS ASSOCIATION, INC., ET AL.
                                                         PLAINTIFFS-APPELLEES

                                                   vs.

                       POWERMARK HOMES, INC.
                                                         DEFENDANT-APPELLANT



                                         JUDGMENT:
                                          DISMISSED


                                 Civil Appeal from the
                        Cuyahoga County Court of Common Pleas
                                 Case No. CV-676267

        BEFORE: Celebrezze, P.J., Cooney, J., and Rocco, J.

        RELEASED AND JOURNALIZED: May 5, 2011
ATTORNEY FOR APPELLANT
Bruce W. McClain
28218 Knickerbocker
Bay Village, Ohio 44140


ATTORNEYS FOR APPELLEES
For Greenbriar at River Valley Phase
Homeowners Association, Inc.
Kimberly L. Strauss
M. Katherine Bushey
Kevin M. Fields
Darcy Mehling Good
Robert E. Kmiecik
Kaman & Cusimano, L.L.C.
50 Public Square
Suite 2000
Cleveland, Ohio 44113
Shawn W. Schlesinger
Koeth, Rice & Leo Co., L.P.A.
1280 West Third Street
Cleveland, Ohio 44113

For Homes Savings and Loan Co.
of Youngstown Ohio
Thomas M. Gacse
P.O. Box 1111
Youngstown, Ohio 44501

For Interstate Kitchen Supply
Ronald A. Annotico
O’Shea & Associates Co., L.P.A.
Beachcliff Market Square
19300 Detroit Road
Suite 202
Rocky River, Ohio 44116
FRANK D. CELEBREZZE, JR., P.J.:

      {¶ 1} This cause came to be heard upon the accelerated calendar

pursuant to App.R. 11.1 and Loc.R. 11.1, the trial court records, and briefs of

counsel.

      {¶ 2} Defendant-appellant, Powermark Homes, Inc. (“Powermark”),

appeals from the grant of summary judgment in favor of plaintiff-appellee,

Greenbriar at River Valley Phase Homeowners, Inc. (“Greenbriar”), in a

foreclosure action. Because the order granting summary judgment does not

address the magistrate’s decision, dispose of Powermark’s related claims

raised in a counterclaim against Greenbriar, set forth the liabilities and

priorities of the parties, and does not evidence that there is no just reason for

delay, the appeal must be dismissed.

      {¶ 3} Powermark purchased several lots within a new housing

development project governed by a homeowners association in Avon, Ohio.

Powermark acquired deeds and entered into a homeowners association

agreement with Greenbriar. Powermark sold most of the lots prior to 2007

and only had four lots remaining. Powermark’s account with Greenbriar for

homeowners association dues was delinquent, and in 2007 and 2008,

Greenbriar filed liens against Powermark’s four remaining lots in the housing

development.
       {¶ 4} On November 12, 2008, Greenbriar filed a foreclosure action, and

Powermark answered. On August 10, 2009, Greenbriar filed its motion for

summary judgment, and Powermark filed its response. Then, on October 8,

2009, Powermark sought leave to file an amended answer and counterclaim

with attached pleadings, which was granted on January 14, 2010.                            The

counterclaim asserted claims for breach of contract, conversion, fraud, unjust

enrichment, and punitive damages. It alleged that after commencement of

suit, Greenbriar demanded exorbitant payoff amounts when Powermark tried

to sell the lots subject to Greenbriar’s foreclosure action.                     Powermark

asserted a breach of contract claim alleging that Greenbriar failed to provide

services under the homeowners association agreement causing Powermark to

incur additional expenses for services that should have been provided by

Greenbriar. Finally, Powermark also alleged that the regular homeowners

association dues it was charged were in excess of those required under the

contract for undeveloped lots, and the amounts of the liens were not accurate

as a result.

       {¶ 5} On October 15, 2010, the trial court granted Greenbriar’s motion

for summary judgment; however, the journal entry granting the motion failed

to adopt the decision of the magistrate, 1 failed to address Powermark’s


         The trial court instructed Greenbriar to submit a proposed magistrate’s decision, which
       1


Greenbriar did, but the court never adopted it.
counterclaim, failed to set forth any amount due and owing to Greenbriar or

any other party, and did not include Civ.R. 54(B) language.

                                 Law and Analysis

      {¶ 6} “Pursuant to Section 3(B)(2), Article IV of the Ohio Constitution,

this court’s appellate jurisdiction is limited to the review of final orders of

lower courts. A trial court’s order is final and appealable only if it meets the

requirements of R.C. 2505.02 and, if applicable, Civ.R. 54(B).”        Whipps v.

Ryan, Franklin App. Nos. 07AP-231 and 07AP-232, 2008-Ohio-1216, ¶18,

citing In re Adoption of M.P., Franklin App. No. 07AP-278, 2007-Ohio-5660,

¶15, citing Denham v. New Carlisle, 86 Ohio St.3d 594, 596, 1999-Ohio-128,

716 N.E.2d 184.

      {¶ 7} R.C. 2505.02(B) lists the categories of orders that are final and

appealable, and in pertinent part, states, “[a]n order is a final order that may

be reviewed, affirmed, modified, or reversed, with or without retrial, when it

[is] * * * [a]n order that affects a substantial right in an action that in effect

determines the action and prevents a judgment.”

      {¶ 8} “For an order to determine the action and prevent a judgment for

the party appealing, it must dispose of the whole merits of the cause or some

separate and distinct branch thereof and leave nothing for the determination

of the court.” Natl. City Commercial Capital Corp. v. AAAA At Your Serv.,

Inc., 114 Ohio St.3d 82, 2007-Ohio-2942, 868 N.E.2d 663, ¶7. “Generally, a
judgment entry ordering the foreclosure of property and the distribution of

the proceeds to the various claimants is a final, appealable order.”                              First

Collateral Serv. v. Russell, Meigs App. No. 03CA8, 2005-Ohio-4908, ¶8, citing

Third Natl. Bank of Circleville v. Speakman (1985), 18 Ohio St.3d 119, 120,

480 N.E.2d 411; Oberlin Sav. Bank Co. v. Fairchild (1963), 175 Ohio St. 311,

312-313, 194 N.E.2d 580. But here, the trial court’s order does not set forth

the amounts of judgment and priorities of the claimants.                              The proposed

magistrate’s decision submitted by Greenbriar does set forth priorities and

amounts, but the trial court never adopted it. Further, the order does not

address the counterclaim of Powermark and does not evidence that the trial

court undertook an analysis under Civ.R. 54(B).2

        {¶ 9} For these reasons, the order is not final and appealable. Noble v.

Colwell (1989), 44 Ohio St.3d 92, 96, 540 N.E.2d 1381.                           Accordingly, this

appeal must be dismissed.

        Appeal dismissed.



           This rule states, “[w]hen more than one claim for relief is presented in an action whether as
        2


a claim, counterclaim, cross-claim, or third-party claim, and whether arising out of the same or
separate transactions, or when multiple parties are involved, the court may enter final judgment as to
one or more but fewer than all of the claims or parties only upon express determination that there is
no just reason for delay. In the absence of a determination that there is no just reason for delay, any
order or other form of decision, however designated, which adjudicates fewer than all the claims or
the rights and liabilities of fewer than all the parties, shall not terminate the action as to any of the
claims or parties, and the order or other form of decision is subject to revision at any time before the
entry of judgment adjudicating all the claims and the rights and liabilities of all the parties.”
     It is ordered that appellees recover of appellant costs herein taxed.

     A certified copy of this entry shall constitute the mandate pursuant to

Rule 27 of the Rules of Appellate Procedure.



FRANK D. CELEBREZZE, JR., PRESIDING JUDGE

COLLEEN CONWAY COONEY, J., and
KENNETH A. ROCCO, J., CONCUR